DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response and amendment filed 2-25-2022 has been entered into the record.
Claims 34-53 are pending.

Election/Restrictions
Applicant’s election of Group II without traverse in the reply filed on 2-25-2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34, 36, 38 and 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10,780,155. Although the claims at issue are not identical, they are not patentably distinct from each other because the administration of the whole cell or attenuated whole cell that produces a group A Streptococcus carbohydrate that lacks N-acetyl-D-glucosamine side chains alone or in combination with an adjuvant inherently possess the claimed carbohydrate or glycoconjugate thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 34-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification teaches the knockout of Spy0610 (gacI) in Group A Streptococcus M1 strain 5005 provides for a group A carbohydrate that completely lacks N-acetyl-B-D-glucosamine residues (see Figures 2A and 2B) as compared to the wild type strain.  The specification does not describe any glycoprotein(s) or glycoconjugate(s) produced by the wild type Group A Streptococcus M1 strain 5448 that is affected by the gacI knockout mutant.  
Although the art would put the skilled artisan in possession of multiple different proteins or glycolipids, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing, which of those proteins or glycolipids are (1) contain N-acetyl-B-D-glucosamine and (2) which of those are the variant completely lack GlcNac side chains.  The specification lacks written description of the structure of the corresponding glycoproteins or glycoconjugate and variants encompassed by the claims. Based on the lack of knowledge and predictability in this art, the lack of corresponding description in other GAS species and lack of well-characterized glycoproteins or glycoconjugate containing GlcNAc, those of ordinary skill in the art would not conclude that the Applicant was in possession of the claimed glycoprotein or glycoconjugate variants produced by the recombinant gacI knockout Group A Streptococcus. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Applicants are directed to Revision I of the Written Description Training materials, posed 4/11/08: <http://www.uspto.gov/web/menu/written.pdf>  and MPEP 2163.  As such, the skilled artisan would not readily appreciate from the comparison that Applicants were in possession of the now claimed invention.  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, mere recitation of the broad genus of glycoprotein or glyconjugate function does not describe a specific structure that is effected by the knockout of gacI.  Because the specification does not provide relevant identifying characteristics , including functional characteristics when coupled with known or disclosed correlation between function and structure.  The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus.  
For the foregoing reasons, the specification lacks a description of a glycoprotein or glycoconjugate variant produced by the claimed recombinant gacI knockout Group A streptococcus. 

Claims 35-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 The specification acknowledges that there is no universal vaccine for Group A Streptococcus.

    PNG
    media_image1.png
    607
    785
    media_image1.png
    Greyscale


The specification contemplates the claimed recombinant gacI knockout GAS completely lacing GlcNac side chains as a prophylactic for the prevention of infection or disease (AKA vaccine).  The specification teaches that immunization with the carbohydrate isolated from the gacI knockout mutant was able to “substantially promote opsonic-phagocytic killing of both M1 and M49 GAS by human neutrophils in in human whole blood”.  The specification alleges that this is a proof of the utility of the vaccine compositions of the invention in the prevention of invasive GAS infection (page 22, first full paragraph). 
 No animal studies have been performed that provides evidence that whole cell administration or attenuated cell administration provides for (1) production of opsonizing antibodies anti-variant carbohydrate antibodies in vivo and  protection against invasive GAS infection as is encompassed by the claim term prophylactic or preventing infection or disease.
	The claims are drawn to the carbohydrate structure lacking N-acetyl-B-D-glucosamine residues or glycoconjugate thereof from whole cell or attenuated GAS knockout mutant as a prophylactic or prevention of infection as a vaccine.  The art at the time of the invention teaches that as late as 2018 that vaccine progress has been hindered, in part, by the lack of a standardized functional assay suitable for vaccine evaluations.  The current assays rely on non-immune human whole blood as a source of neutrophils in complement.  Variations in complement and neutrophil activity between donors result in variable data (see Jones et al, Vaccine 36:3756-63, 2018; abstract; of record in parent application).  The art as late as 2016 (Rivera-Hernandez et al mBio, 7(3):e618-16, pages 1-9, May/June 2016; of record in parent application) teaches that high-titer antigen-specific antibodies responses with bactericidal activity to the group A carbohydrate lacking the N-acetylglucosamine side chain conjugated to ADI did not protect against invasive disease upon challenge with M1 GAS does not correlate with protection from invasive disease.  It is noted that the opsonic antibodies were substantially less with the variant carbohydrate as compared to the gold standard M1 antigen (see Figure 3) and M protein was the only antigen that provided vaccine efficacy in an invasive mouse model.  Immunization with the group A carbohydrate lacking the N-acetylglucosamine side chain conjugated to ADI did not confer protection against lethal challenge beyond that in sham-immunized mice (see page 4, column 2).  
The claims are drawn in part to prophylactics for the prevention of disease or infection AKA vaccines.  The dictionary definition of vaccine is "A prophylactic or therapeutic material containing antigens derived from one or more pathogenic organisms which, on administration to man or animal, will stimulate active immunity and protect against infection with these or related organism (i.e. produce protective immunity)." (The Dictionary of Immunology, Herbert et al eds, Academic Press, 1995)  would clearly realize the apparent deficiency of this specification with respect to vaccines.  There is no demonstration of protective immunity upon administration in any animal model of  Streptococcal disease.  The art is replete with evidence that the ability to produce an antibody (immunogenicity) is insufficient to correlate with protection from infection.  See for example Feng et al (Infection and Immunity, 64(1):363-365, 1996) that teaches that P55, is an immunogenic but nonprotective 55-kilodalton Borrelia burdorferi protein in murine lyme disease.  Chandrashekar et al (US Patent 6,248,329) teach that “Although many investigators have tried to develop vaccines based on specific antigens, it is well understood that the ability of an antigen to simulated antibody productions does not necessarily correlate with the ability of the antigen to stimulate an immune response capable of protecting an animal from infection…” (column 1, lines 35-41).  The specification are lacks apparent teaching that any teaching that animals when administered the whole cell or attenuated cell vaccine generate antibodies that bind the variant carbohydrate(s) sufficient to protect from infection and invasive disease in particular as recited in the specification.  It is therefore not clear that the whole cell or attenuated whole cell organism of the invention are capable of generating a protective antibody response during immunization.  Vaccines by definition trigger an immunoprotective/proplylatic  response in the host vaccinated and mere antigenic response is insufficient.  It is well recognized in the vaccine art, that it is unclear whether an antigen(s) derived from a pathogen will elicit protective immunity.  Ellis, R.W. (Chapter 29 of "VACCINES" [Plotkin, S.A. et al. (eds) published by W. B. Saunders company (Philadelphia) in 1988, especially page 571, 2nd full paragraph] exemplifies this problem in the recitation that "The key to the problem (of vaccine development) is the identification of that protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies.... and thus protect the host against attack by the pathogen".   In the absence of a teaching of the claimed whole cell or attenuated whole cells are effective in prevention of disease, the specification is not be enabled for vaccines.  In view of the unpredictability of the art, the lack of teachings of the specification, it would require undue experimentation on the part of the skilled artisan to practice the invention as claimed. 
    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34, 36, 38, 40, 42, 44 and 45 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Osterland et al (J. Exp Med. 123(4):599-614, 1966; of record) in light of Blake et al (US 5,866,135).
Osterland et al teach immunization with Group A variant strain A468, “the vaccine”.  The Group A variant strain was administered at varying dosages (see Table 1).  The Group A variant strain was known in the art to lack  N-acetyl-D-glucosamine side chains as evidenced by Blake et al (US 5,866,135).  The immunization with the treated, formalized whole cell vaccine necessarily comprises the Group A variant carbohydrate and naturally occurring glycoconjugates thereof.  The bacteria also inherently contain numerous immune stimulating substances including but not limited to CpG nucleic acids that have known adjuvant properties.  Inasmuch as, the specification does not teach any specific dosage amount for therapeutic or prophylactic purposes, the dosages of Osterland et al meet the criteria as they produce a significant immune response in the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645